Citation Nr: 1220013	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  08-26 582	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for venous outlet obstruction disease.

4.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
INTRODUCTION

The Veteran served on active duty from November 1965 to September 1968.  He had additional service with a Reserve component from September 1968 to September 2003, which included verified periods of active duty from August 18, 1991, to February 12, 1992, and of active duty for training (ACDUTRA) from February 10, 1996, to February 24, 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In that decision, the RO denied service connection for the following:  a back disability; a cardiac disorder; venous outlet obstruction disease; PTSD; erectile dysfunction; chronic xerosis; chronic obstructive pulmonary disease; joint and muscle pain; gastroesophageal reflux disease; and a sleep disorder.

The Board notes that the Veteran initially disagreed with the entirety of the RO's January 2007 rating decision.  A statement of the case (SOC) was issued in July 2008 addressing the 10 issues with which the Veteran had disagreed.  However, in his September 2008 Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran specifically indicated his desire only to perfect an appeal as to the denials of service connection for a back disability, venous outlet obstruction disease; PTSD; and erectile dysfunction.  The Board has, consistent with the Veteran's expressed intent, limited its consideration to the claims of service connection for a lumbar spine disability, venous outlet obstruction disease; an acquired psychiatric disorder, to include PTSD; and erectile dysfunction.

The Board notes that the United States Court of Appeals for Veteran Claims (Court) held in Clemons v. Shinseki, that an initial claim for a particular mental condition submitted "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  23 Vet. App. 1 (2009).  As will be discussed in further detail below, given the Veteran's allegations and in light of the psychiatric diagnoses of record, the Board has re-characterized the issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, as shown on the title page of this decision.

The Board notes that in May 2008, the Veteran requested to have a hearing before the RO, which hearing was scheduled for July 31, 2008.  However, the Veteran was unable to attend the hearing on that date and requested that it be cancelled.  In an August 2008 letter, the Veteran's representative informed the RO that the Veteran wished to withdraw his request for a hearing.  Accordingly, the Board considers the Veteran's request for an RO hearing to be withdrawn.


REMAND

In November 2003, the Veteran filed a claim for VA disability compensation, seeking service connection for PTSD.  In statements made in support of that claim, to include those made during VA examinations, the Veteran indicated exposure to mortar fire and gun fire while stationed in Cam Rahn Bay in March 1968, and he reported witnessing a family killed during a firefight also while in Vietnam.  The Veteran has also made general references to his active duty service overseas during the Gulf War, and a November 1991 report of medical history reveals that the Veteran reported frequent trouble sleeping and indicated that he unsure whether he had nervous trouble of any sort, both of which symptoms were denied prior to deployment.  A March 1995 examination report notes symptoms suggestive of PTSD, namely hypervigilence.  On the accompanying report of medical history, the Veteran endorsed depression or excessive worry and nervousness, stating that he had had depression since returning from Vietnam and anxiety since returning from overseas deployment during the Gulf War.  

The Veteran was afforded a VA examination for mental disorders other than PTSD in January 2006 and a VA PTSD examination in October 2006.  Notably, neither examiner provided an Axis I diagnosis of PTSD, but both examiners diagnosed the Veteran as having an adjustment disorder.  The January 2006 VA examiner did not, however, discuss the likelihood that the Veteran's diagnosed adjustment disorder was related to a period of service.  Further, although the October 2006 VA examiner stated that the concerns expressed by the Veteran during the interview did not appear to be caused by or a result of the Cam Rahn Bay incident, but to be the result of more immediate concerns revolving around the physical deterioration of aging and the changes in retirement, the examiner's use of the word "appear" calls into question its probative value.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little or no probative value when a physician makes equivocal findings such as "the veteran's death may or may not have been averted").  Also, the October 2006 VA examiner did not consider whether the Veteran's active duty service from August 18, 1991, to February 12, 1992, contributed to his adjustment disorder.

Accordingly, in order to properly assess the Veteran's service connection claim, the Board finds that the matter must be remanded for the Veteran to be provided with a VA examination that specifically addresses the nature and etiology of the Veteran's adjustment disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (requiring VA to ensure that any examination provided or opinion obtained is adequate); 38 C.F.R. § 3.159(c)(4) (2011).  Consideration should also be given to whether the Veteran has PTSD or any other acquired psychiatric disability.  See Clemons, supra.  Further, in light of the changes to 38 C.F.R. § 3.304(f)(3) and in consideration of the Veteran's reported stressors, the Board finds that the examination to be afforded on remanded should be performed by a VA or VA-contracted psychiatrist or psychologist to ascertain whether the Veteran in fact has PTSD that is a result of an identified in-service stressor(s).  In the report, the examiner must address the relationship between any diagnosed PTSD and the Veteran's reported in-service stressors and must specifically discuss whether the Veteran's identified stressors are related to his fear of hostile military or terrorist activity; whether the identified stressors are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressors.  See 38 C.F.R. § 3.304(f)(3) (2011).  In addition to conducting a psychiatric examination, the designated examiner must provide a medical nexus opinion with respect to any identified acquired psychiatric disorder.  The opinion must address whether the Veteran has an acquired psychiatric disorder that is attributable to any period of military service.

The Board also finds that a remand of the matter is necessary for the agency of original jurisdiction (AOJ) to comply with its duty to obtain relevant records.  Under 38 U.S.C.A § 5103A, VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  38 U.S.C.A § 5103A(a)(1) (West 2002); see 38 C.F.R. § 3.159(c) (2011) (obligating VA to obtain relevant records from Federal department or agency).  This duty to assist includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).  

On his application for VA disability compensation, the Veteran indicated that he had received treatment related to PTSD from the Fort Wayne, Indiana, VA medical center (VAMC) between 1991 and 1994 and from the Marion, Indiana, VAMC in 1994.  It does not appear that queries were made with those facilities for records related to the Veteran during the time periods specified.  The Board finds that records related to psychiatric treatment are relevant to the Veteran's claim of service connection for an acquired psychiatric disorder.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) ("Relevant records for the purpose of [38 U.S.C.A] § 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").  Accordingly, the Board finds that on remand, queries should be made to the Fort Wayne and Marion, Indiana, VAMCs for any relevant VA treatment records.  38 U.S.C.A § 5103A(b)(1); Golz, supra.  If the AOJ receives a negative response to its request for records from either VAMC, the Veteran must be notified of that determination in compliance with 38 C.F.R. § 3.159(e) (2011).

The Board also finds it necessary to also remand the Veteran's claims of service connection for a lumbar spine disability, venous outlet obstruction disease, and erectile dysfunction for further development.  In that regard, the Board notes that VA's duty to assist also includes the duty to provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C.A. § 5103A(d) (West 2002).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, supra; 38 C.F.R. § 3.159(c)(4).

Relevant to the Veteran's claim of service connection for a lumbar spine disability, the evidence shows that on October 5, 1995, the Veteran presented to the Memorial Hospital of South Bend with complaints of low back pain, which had existed on and off for two weeks.  The Veteran reported that he had been doing occasional heavy work while remodeling his house.  He denied paresthesia, but reported occasional pain in his left leg.  An x-ray of the lumbar spine was negative, and the Veteran was diagnosed as having lumbar strain, which was treated with Flexeril and bed rest.  

On October 12, 1995, the Veteran was seen at Saint Joseph's Medical Center with complaints of low back pain and right sciatic discomfort with radiation to the right thigh, which had existed for a month.  The Veteran had positive straight leg raises at 45 degrees and tenderness on midvertebral palpation at L3-4 and L4-5.  The Veteran was started on epidural steroid therapy.  He was treated with another lumbar epidural block and steroid injection on October 19, 1995.  At that time, he indicated a 40 percent improvement in his low back pain and sciatic discomfort since the first epidural block.  

A magnetic resonance imaging (MRI) scan done on October 20, 1995, showed a loss of signal in the L4 and L5 discs and a slight decrease in the height of those discs.  There was also a minimal decrease in the signal of the L3 disc.  A broad based bulge of the posterior aspect of L4-5 and a very tiny focal bulge of the far right lateral aspect of the L3-4 disc were observed.  The impression was degenerative changes from L3 to S1 and it was specifically noted that there was no associated nerve root compression.

The Veteran's service treatment records contain a February 3, 1996, physical profile form that records a profile of "3" for the lower extremities.  His medical conditions were listed as, among other things, bilateral knee arthritis and lumbar disc disease.  On February 13, 1996, during a period of ACDUTRA, the Veteran was performing a low crawl in response to a simulated sniper attack.  After crawling approximately 25 feet, he experienced a sharp pain in his right hip.  His symptoms subsequently worsened to the point of his being removed from the exercise by ambulance and hospitalized for two days, during which time he was diagnosed as having a musculoskeletal sprain/strain.  It was suggested that he had irritated a slipped disc.  The Veteran was later diagnosed as having sciatic neuritis.

On February 27, 1996, the Veteran presented for emergency treatment at Wright-Patterson Air Force Base, complaining of right leg pain.  He reported that since his injury during ADCUTRA, he had developed decreased sensation in his leg and great toe.  The assessment was right-sided sciatica with radiculopathy and mild to moderate L5-S1 nerve impingement.  A subsequent line of duty investigation resulted in a finding that the Veteran had suffered a sciatic nerve compression in the line of duty on February 13, 1996, during his period of ACDUTRA.  

The Veteran's service and private medical records indicate that the Veteran continued to have low back pain and radicular symptoms.  A March 1998 MRI report suggested degenerative disc disease at L3 through S1.  It was noted that at L5-S1, there was a right paracentral disc bulge, which impinged upon the thecal sac anteriorly.  A June 2000 MRI showed a congenital narrowing of the AP dimension of the canal with mild central stenosis present at L3-4 and L4-5 and borderline to mild central stenosis at L5-S1.  The Veteran eventually underwent a discectomy in August 2000.  

In April 2009, the Veteran was afforded a VA examination for the purpose of determining whether the Veteran's pre-existing back disability was aggravated during his February 1996 period of ACDUTRA.  Upon review of the evidence of record, the VA examiner opined that "it is less than likely than not that the veteran's current symptomatology has a significant relationship to the subsequent symptomatology occurring in his annual training of [February 10, 1996, to February 24, 1996]."  While the VA examiner provided some reasoning for his opinion, it is unclear to the Board whether the examiner specifically considered the question posed, i.e., whether the Veteran's pre-existing back disability was aggravated during his period of ACDUTRA.  Rather, it appears as though the examiner only considered whether the Veteran's L5-S1 disc herniation was related to the injury sustained during his February 2006 period of ACDUTRA.  The Board cannot conclude from a reading of the examination report that the examiner provided an opinion regarding whether the Veteran's back disability underwent a chronic worsening during his February 2006 period of ACDUTRA.  Further, the examiner's use of the phrase "significant relationship" leaves open the question of the whether the Veteran's current symptomatology is nevertheless in some way related to the February 1996 injury.  Accordingly, given the lack of clarity in the April 2009 VA examiner's opinion, the Board finds that the examination report is inadequate for rating purposes and the matter must be remanded.  See Barr, supra.  

Further, as to the Veteran's claims of service connection for venous outlet obstruction disease and erectile dysfunction, the Board notes that in August 2006, the Indianapolis, Indiana, RO requested that the Veteran be scheduled for examinations in connection with those claims.  However, the Board can find no evidence demonstrating that those examinations were ever scheduled or that they were scheduled and subsequently cancelled due to reasons such as the Veteran's failure to report.  As it was previously determined by the RO that VA examinations were necessary in connection with the Veteran's claims of service connection for venous outlet obstruction disease and erectile dysfunction, and there is no indication as to why the Veteran was not scheduled for those examinations, the Board finds that the Veteran's claims of service connection for venous outlet obstruction disease and erectile dysfunction must also be remanded.  38 U.S.C.A. § 5103A(d).  

In consideration of the fact that the Veteran is asserting that his venous outlet obstruction disease and erectile dysfunction are directly related to the injury sustained during his period of ACDUTRA in February 1996 and that his pre-existing back disability was either aggravated during that period of service or that he developed an additional back disability as a result of the injury sustained therein, the Board finds that, in order to provide a clear assessment of the Veteran's disability picture, an examination performed by a neurosurgeon that addresses all three claimed disabilities is necessary.

Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his remanded claims.  The AOJ must also provide the Veteran and his representative with the language of the new regulation found at 38 C.F.R. § 3.304(f).  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the appellant that are not already of record.  

The Veteran has also alleged mental health treatment at the Fort Wayne, Indiana, VAMC between 1991 and 1994 and at the Marion, Indiana, VAMC in 1994.  Queries should be made for any records for the Veteran from these facilities.

The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2011) regarding requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).

2.  After the development requested in paragraph 1 above is complete, the AOJ should schedule the Veteran for a VA examination in connection with his claim of service connection for an acquired psychiatric disorder, to include PTSD.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  

Psychological testing must be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  A VA or VA-contracted psychiatrist or psychologist must review the Veteran' claims file and test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  The examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  In the report, the examiner must address the relationship between any diagnosed PTSD and the Veteran's in-service stressors and must specifically address whether the Veteran's identified stressors are related to his fear of hostile military or terrorist activity; whether the identified stressors are adequate to support a diagnosis of PTSD; and whether his symptoms are related to any identified stressor.  A complete rationale must be provided for all opinions expressed.

In addition to an opinion regarding PTSD, the examiner must provide an opinion as to the medical probabilities that the Veteran has any other current acquired psychiatric disorder that is related to his active military service.  The examiner should pay particular attention to the Veteran's diagnosed adjustment disorder.

3.  After the development requested in paragraph 1 above is complete, the AOJ should schedule the Veteran for an examination by a VA or VA contracted neurosurgeon.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655.)  

The examiner should review all of the service department records and the post-service medical records contained in the claims folder, take a detailed history from the Veteran with regard to the onset and progression of his lumbar spine disability, erectile dysfunction, and venous outlet obstruction disease, and provide the following information and opinions:

a)  describe in detail the nature of the Veteran's back disability that pre-existed his period of ACDUTRA from February 10, 1996, to February 24, 1996, and the nature of his current back disability.

b)  determine if it can be concluded that any pre-existing back disability chronically worsened (i.e., underwent a permanent increase in the underlying pathology beyond the natural progression) during the Veteran's period of ACDUTRA from February 10, 1996, to February 24, 1996.  If the examiner concludes that the Veteran's disability underwent a permanent increase during this period, the examiner should be asked to state whether any worsening was the result of a natural progression of the disability or was due to events coincident with this period, such as the February 13, 1996, incident.  

c)  determine whether the Veteran has a current back disability that is different from or unrelated to his pre-existing back disability and, if so, state whether it is at least as likely as not that that disability began during the Veteran's ACDUTRA from February 10, 1996, to February 24, 1996, or is related to the low-crawl injury and sciatic nerve compression sustained on February 13, 1996.  The examiner is requested to specifically discuss the Veteran's L5-S1 disc herniation, which the Veteran alleges occurred as a result of his February 1996 injury.

d)  provide an opinion as to whether the Veteran's venous outlet obstruction disease and erectile dysfunction are directly related to the injury sustained in the line of duty during the Veteran's February 1996 period of ACDUTRA or is otherwise related to that or any other period of active military service.  If either has been caused or made worse by the Veteran's low back disability, this should be specifically noted.

Regardless of whether the examiner's opinion as to any question is favorable or negative, the examiner must provide support for his/her opinion(s).  This includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his/her opinion.  

As part of that opinion, the examiner must specifically identify the medical reasons to accept or reject the Veteran's statements regarding aggravation of his back disability during ACDUTRA.  The examiner should also identify the medical reasons to accept or reject the Veteran's theory that his L5-S1 disc herniation occurred as a result of his February 1996 injury.

If the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

4.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the issues on appeal must be readjudicated.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished an SSOC and afforded the appropriate time period for response before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

